Citation Nr: 0205022	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-12 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1946 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran 
entitlement to special monthly pension.  

This case was previously before the Board in January 1999, at 
which time it was remanded for further development pertinent 
to this issue.  Such development having been completed, the 
case is again before the Board and ready for appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of  
the veteran's appeal has been obtained.

2.  The veteran's principal disabilities, rated for pension 
purposes only, are recurrent left shoulder dislocation, rated 
as 10 percent disabling; acquired aphakia in both eyes and 
cataracts, rated 30 percent disabling; non-insulin dependent 
diabetes mellitus with peripheral vascular insufficiency, 
rated as 20 percent disabling; depressive disorder, rated as 
10 percent disabling; duodenal peptic ulcer, rated as 
10 percent disabling; degenerative joint disease, rated as 10 
percent disabling; labyrinthitis, rated 10 percent disabling; 
and right inguinal hernia reducible, left inguinal 
herniorrhaphy, rated together as noncompensably disabling.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living; and he is not substantially 
confined to his dwelling and immediate premises.



CONCLUSION OF LAW

The requirements for a special monthly pension based on the  
need for regular aid and attendance, or by reason of being 
housebound, are not met.  38 U.S.C.A. §§ 1521(e) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Newly enacted legislation has eliminated the requirement for 
a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (or 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

Although the veteran's claim for special monthly compensation 
was initially decided by the RO before enactment of the VCAA, 
another remand for additional action by the RO is not 
warranted as VA has already met its obligations to the 
veteran under that statute with respect to this issue.  For 
example, as discussed below, the veteran was notified in 
January 1999 of the Board's need to have him further 
evaluated at VA before a disposition on the merits of the 
case could be rendered.  He responded to the Board's request 
and was re-evaluated at VA in April 1999.  In December 2001, 
the RO issued a Supplemental Statement of the Case, and in 
February 2002, the RO sent the veteran a letter notifying him 
of his rights in the VA claims process, the status of his 
claim, and of VA's duty to notify and assist him.  

Given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating the claim.  Again, the Board notes that 
he has been informed of the nature of the evidence needed to 
substantiate his claim on appeal.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under the VCAA.  

As discussed below, the Board finds that the veteran has not 
been prejudiced by the disposition of this appeal without 
further development or in light of the legislative change.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Finally, the Board 
is also satisfied that the RO has complied with the 
instructions from the January 1999 remand.  See Stegall v.  
West, 11 Vet. App. 268 (1998).  


II.  Legal Analysis

Essentially, the veteran contends that the RO made a mistake 
by denying his claim for special monthly pension benefits.  
He asserts, in essence, that because of his critical physical 
and mental conditions, he is entitled to special monthly 
pension by reason of being in need of regular aid and 
attendance of another person and by reason of being 
housebound.  He reports that he requires the aid and 
attendance of another person to help with his basic living 
necessities like bathing, cooking, and house cleaning.  He 
reports that he also needs assistance of someone while 
walking or climbing up the stairs at home.  The veteran wants 
special monthly pension benefits in order that he may pay a 
nurse to help him out at home.  

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if in need of  
regular aid and attendance, or, if not rated as being in need 
of regular aid and attendance, have a disability rated as 
permanent and total together with independent disability of 
60 percent or more, or by reason of being permanently  
housebound.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.314(b)(3) 
(2001).

Under the provisions of 38 C.F.R. § 3.351 increased pension 
is payable to a veteran by reason of need for aid and 
attendance or by reason of being housebound.  Aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or, 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

The provisions of 38 C.F.R. § 3.352 set out the criteria for 
determining the need for aid and attendance and whether a 
veteran is "permanently bedridden."  Such provides that the 
following will be accorded consideration in determining the 
need for regular aid and attendance:  Inability of claimant 
to dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  38 C.F.R. § 3.352.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The United States Court of Appeals for Veterans Claims (the 
"Court") has interpreted 38 C.F.R. § 3.352(a) as meaning 
that although all of the enumerated factors need not be met 
for a finding of helplessness, at least one of the factors 
must be found in order to make such a finding.  Turco v. 
Brown, 9 Vet. App. 222 (1996).

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. §  5107(b), see Gilbert v. Derwinski, 1  
Vet. App. 49, 55 (1990).

The Board observes that, by way of a March 1994 rating 
decision, the veteran was granted entitlement to a permanent 
and total disability evaluation for pension purposes.  The 
award was established on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).  

The veteran's principal disabilities are recurrent left 
shoulder dislocation, rated as 10 percent disabling; acquired 
aphakia in both eyes and cataracts, rated 30 percent 
disabling; non-insulin dependent diabetes mellitus with 
peripheral vascular insufficiency, rated as 20 percent 
disabling; depressive disorder, rated as 10 percent 
disabling; duodenal peptic ulcer, rated as 10 percent 
disabling; degenerative joint disease, rated as 10 percent 
disabling; labyrinthitis, rated 10 percent disabling; and 
right inguinal hernia reducible, left inguinal herniorrhaphy, 
rated together as noncompensably disabling.  The veteran now 
has a combined rating of 70 percent in effect for these 
disabilities.

The evidence of record includes VA medical treatment records 
and the veteran's contentions and statements in support of 
his claim.  

VA outpatient treatment records, dated from March 1990 to 
July 1992, reveal that the veteran received continuous 
treatment for his nonservice-connected disabilities.  These 
records do not refer to the veteran's ability or inability to 
take care of himself without the aid of another person.

The report of an August 1993 VA mental disorders examination 
reveals that the veteran lived alone.  He was oriented in 
person, place and time, and his judgment was fair.  The 
diagnoses included depressive disorder, not otherwise 
specified, mild, and no psychosocial stressors were 
specified.  The examiner noted that the veteran's level of 
functioning was fair.  

The report of an August 1993 VA general medical examination 
contained information pertaining to the disorders included in 
his pension rating.  It was noted that the veteran had a 
history of loss of balance when walking, and he complained of 
frequent recurrent dislocation of the left shoulder.  

The report of a January 1995 VA aid and attendance/housebound 
examination reveals that the veteran arrived there via public 
transportation.  He was alert, oriented, and he walked 
without assistance.  It was again reported that the veteran 
lived lone in his home.  In addition to his documented 
physical and mental disabilities, it was noted that the 
veteran had had a bilateral cataract operation in 1980, 
aphakia, and that he used contact lenses.  The diagnoses 
rendered by the examining physician included:  non insulin-
dependent diabetes mellitus; degenerative joint disease, 
spondyloarthritic changes from C4 to C7 vertebrae; duodenal 
ulcer disease; right inguinal hernia, reducible; aphakia in 
both eyes; cervical spondylosis; labyrinthitis, loss of 
balance, vertigo; and status post basal cell carcinoma of the 
nose, removed.  With regard to the capacity to protect 
himself, the examiner noted that he was independent for his 
self care, and that he bought already cooked food.  The 
veteran reported that, in a typical day, he sat in his house, 
watched television, listened to the radio and cleaned his 
house.  Regarding ambulation, the veteran walked within his 
house, but reportedly had frequent loss of balance.  The 
examiner noted that the veteran was competent to manage his 
funds.  

VA outpatient treatment records, dated from November 1997 to 
August 2001, reveal that the veteran was treated for his 
pension related disorders.  These records also do not refer 
to the veteran's ability, or lack thereof, to take care of 
himself without the aid of another person.  

The Board found in January 1999 that a remand was warranted 
to afford the veteran another series of VA examinations to 
determine specific details that could help the Board 
determine whether he met the criteria for permanent need for 
aid and attendance under 38 C.F.R. § 3.352.  

The evidence developed in connection with the Board's remand 
includes a report of a visual examination, and an aid and 
attendance examination, both conducted by VA in April 1999.  

At the April 1999 VA visual examination, it was again noted 
that the veteran had previous cataract surgery in both eyes.  
It was shown that the veteran had no diplopia, and no visual 
field deficit.  Visual acuity was 20/30, near, corrected 
vision in the right eye, and 20/25-1, far, corrected vision 
in the right eye.  For the left eye, it was 20/25 corrected 
vision near, and 20/25 corrected vision far.  Diagnostic and 
clinical tests revealed that conjunctiva and cornea were 
clear with bilateral aphakia, contact lenses; and that there 
was no retinopathy.  The diagnoses were acquired aphakia in 
both eyes, and it was noted that the veteran was an extended 
wear contact lenses user.  

At the April 1999 VA aid and attendance examination, it was 
noted that the veteran came to the examination alone, in a 
public car.  He had been living alone since 1972.  The 
examiner indicated that the veteran was not permanently 
bedridden, nor was he hospitalized.  Regarding whether the 
veteran was capable of managing benefits payments, the 
examiner stated that he was oriented, relevant and coherent, 
and that his memory was good; and that he was able to handle 
VA funds.  

Regarding the veteran's capacity to protect himself from the 
hazards/dangers of daily environment, the examiner noted that 
the veteran was a known non-insulin dependent diabetic who 
was then "controlled" with unknown pills and a very lax 
diet.  The veteran had no visual complaints at that time.  
Many years ago, he had undergone bilateral cataract surgery.  
He denied a history of circulatory disturbances, pruritus, 
loss of weight or strength.  He had occasional dizzy spells 
and frequent cramps in his legs.  He had a history of 
recurrent left shoulder dislocation, the last one being about 
three years earlier.  Most of the time he had been able to 
reduce dislocations himself without medical intervention.  He 
also had a very large right inguinal hernia, which was often 
painful.  He denied history of cardiovascular disease and had 
no complaints of the same.  The veteran reported that he was 
able to attend to the wants of nature and to his personal 
hygiene without assistance.  He was also able to feed himself 
and to keep himself clean and presentable.  

The veteran reported that, during a typical day, he stayed at 
home, watched television and listened to the radio.  He 
occasionally read the newspaper.  His daughter lived about 10 
blocks way and took care of his home chores and occasionally 
took him for a ride.  Sometimes he walked to her home.  

The examiner noted that examination of the veteran revealed a 
huge reducible right indirect inguinal hernia.  His general 
appearance was that he was well developed, fairly well 
nourished, and in no acute distress.  His posture was good 
and his gait was normal. 

Regarding functional restrictions with reference to strength 
and coordination and ability for self feeding, fastening 
cloths, bathing, shaving and using the toilet, the examiner 
noted that there was very mild deformity of most of the 
interphalangeal joints with normal range of motion.  
Examination of the left shoulder was essentially negative, 
except for pain on extreme movements.  There was normal range 
of motion of both shoulders.  

Regarding the low extremities, and in reference to functional 
restrictions of limitation of motion, muscle atrophy, 
contractures, weakness, lack of coordination or other 
interference, the examiner noted that there were no 
restrictions of motion or clinical evidence of arthritis.  
Pedal pulses were poor, and there were no atrophic skin 
changes.  Pinprick sensation was normal.  The examiner noted 
that all was normal with regard to weight bearing, balance 
and propulsion.  Regarding the spine, trunk and neck, mild 
stiffness of the cervical spine with only light limitation of 
motion was noted.  

The examiner indicated that the veteran was able to walk 
without assistance as necessary, and that he used no 
mechanical aid.  Regarding the frequency, and under what 
circumstances, the veteran was able to leave the home or 
immediate premises, the examiner opined that the veteran did 
not need an attendant to leave the premises.  The examiner 
noted that all of the veteran's restrictions described above 
were permanent.  

The examination diagnoses were non-insulin dependent diabetes 
mellitus with peripheral vascular insufficiency; right 
inguinal hernia; recurrent dislocations of the left shoulder; 
and degenerative joint disease generalized.  The examiner 
remarked that the veteran was not housebound or in need of 
regular aid and attendance.  

Based on review of the relevant evidence in this matter, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
benefits based on the need for aid and attendance, or by 
reason of being housebound.  The VA medical opinion from 
April 1999, that the veteran does not require such 
assistance, is supported by the examination findings.  The 
examiner demonstrated a basis for his opinion, that the 
veteran was neither housebound nor in need of regular aid and 
attendance, by conducting a thorough examination of the 
veteran, and inquiring and reporting on the functional 
restrictions, if any, that the veteran had in relationship to 
his daily living.  The VA visual examination report from 
April 1999 showed that the veteran has acquired aphakia of 
the eyes and that he wears contact lenses.  The visual acuity 
tests, however, do not show that the veteran's corrected 
visual acuity in both eyes meet the regulatory requirements 
for aid and attendance based upon blindness.

Therefore, the Board finds that the veteran's overall 
condition is not one of helplessness such as to require the 
aid and attendance of another person.  There is no evidence 
that he is unable to keep himself ordinarily clean and 
presentable; that he has frequent need for adjustment of any 
special prosthetic device or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; that he has inability to feed himself through extreme 
weakness; inability to attend to the wants and needs of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  Furthermore, the VA examination reports show 
that he is not bedridden and that he is not housebound.  Even 
though the examiner in April 1999 described the veteran's 
restrictions as being permanent, the veteran, nonetheless, is 
able to leave his home or immediate premises without an 
attendant.  

In summary, the veteran is not blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to five degree 
or less, and he is not in a nursing home because of mental 
and physical incapacity.  Nor does the evidence show that the 
veteran's disabilities render him unable to care for his 
daily personal needs without assistance from others, and the 
disabilities do not render him unable to protect himself from 
the hazards of daily living.  He is not substantially 
confined to his dwelling and the immediate premises.  

For the foregoing reasons, the Board finds that, while the 
veteran has disabilities of sufficient severity to prevent 
him from working, the disorders do not fulfill the 
requirements for a special monthly pension based on a need 
for regular aid and attendance, or by reason of being 
housebound.  Accordingly, the appeal must be denied.


ORDER

Special monthly pension based on the need for aid and 
attendance of another person, or by reason of being 
housebound, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

